 HUMBOLDT LUMBER HANDLERS, INC.393and buffers normally advance to the top job rate ina period of12months; 1new employee, however, advanced to the top jobrate afteronly 2 months of employment. Althougha maximum 1year on-the-job training program is maintainedfor the em-ployees in question,we find that therecord inthiscase revealsthat the type of polishing and buffing work performed by themis limitedin scope andinvolves a restricted varietyof metals.The Boardrecognizesthat employees in the metal-polishing andbuffing classifications sometimes possesstrue skills and inthose situations,as craftsmen are entitled ^o severance on acraft basis.However, theemployeessought herein do not, inour opinion,exercisesufficiently the skills generally attribut-able to employeesin those craftclassifications,and for thatreason we are constrainedto deny thePetitiotler's request forseverance.As we have foundthe proposedunit inappropriate,we shall dismiss the petition.[The Board dismissed the petition.]3George J Mayer Company, 77 NLRB 425 at 427. See also Kwikset Locks, Inc., 107 NLRB247.The Board announced in American Potash & Chemical Corporation,107 NLRB 1418,that it would"exercise great care in making certain that in the administration of [the craftseverance] rule only groups exercising genuine craft skills will be embraced within the ambitof the rule."HUMBOLDT LUMBER HANDLERS, INC.andJAMES J. KANE,PetitionerWES-CAL MFG.CO.andRICHARD D. GILLESPIE, Petitioner.Cases Nos. 20-RD-93 and 20-RD-94. April 22, 1954DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeMilen C. Dempster,hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this proceeding,the Board finds:1.Humboldt Lumber Handlers, Inc., hereinafter calledHandlers,isa California corporation engaged in the businessof custom carloading of lumber. Its only plant is located atArcata, California. During the past year it rendered servicesworth in excess of $180,000. Four of its principal customersduring this period were Diebold Mills,Inc., ParagonPlywoodCorporation, Cal Pacific Redwood Company, Inc., and ArcataLumber Services,Inc.Handlers furnished services valued atapproximately$82,000 to these 4 companies,each of whichannually shipped outside the State goods worth more than108 NLRB No. 79. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD$25,000. The parties agree,and we find,that Handlers isengaged in commerce within the meaning of the Act.We findalso that it will effectuate the policiesof the Actto assertjurisdiction over Handlers,.'Wes-Cal Mfg. Co., hereinafter called Wes-Cal, is a Cali-fornia corporation engaged in the operation of a custom mill,where it performs resaw and planing operations on lumber.Itsmill is located immediately adjacent to that of Handlers atArcata,California.During the past year Wes-Cal received inexcess of$164,000 for its services. However,during thatperiod, none of Wes-Cal's customers shipped products valuedat $25,000 outside the State.Itisclear therefore that there is no basis for assertingjurisdictionoverWes-Cal,considered alone. Under thesecircumstances,whether or not we would assert jurisdictionin Case No. 20-RD-94 would depend on whether Wes-Cal andHandlers are to be treated as a single Employer,' or whether,if they are separate Employers,the appropriate unit he rein isone comprising the employees of both Employers.'Evidencenecessary to a determination of either of these questions islacking in the record.4However,as we have determined, inany case,to dismiss the petitions herein on other grounds,we find it unnecessary to resolve at this time the jurisdictionalissue with regard to Wes-Cal.2.Lumber and Sawmill Workers, Local 2799,RedwoodDistrict Council,United Brotherhood of Carpenters and JoinersofAmerica.AFL, hereinafter called the Union,claims torepresent certain employees of the Employers.'3.No question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 916) (1) and Section 2 (6) and(7) of the Act,for the following reasons:The Union contends that its contract with the Employers,executed on October 16, 1952,to expire on April 1, 1954,with,Hollow Tree Lumber Company.91NLRB 635.Chairman Farmer and Member Beesonconcur in the assertion of jurisdiction in this case,but are not to be deemed as therebyadopting the Board's present jurisdictional standards as a permanent policy.2 Although the record shows that the 5 stockholders who own Handlers also own 90 per-cent of the stock of Wes-Cal,and that employees of both companies have been included inthe same bargaining unit since 1952,the evidence in the record is insufficient to supporta fording that these 2 companies consitute a single employer within the meaning ofthe Act.3Where two or more employers have by joint bargaining established the appropriatenessof a multiemployer unit, the Board has considered the total operations of all such employersin determining whether to assert jurisdiction.Pacific-Coast Shipbuilders and Ship Repairers,98NLRB 196.The record herein shows that the Union was certified on October 13, 1952,after a consent election,for a unit comprising the employees of both Employers,and thatthe ensuing contract,although signed by Handler's alone, has been deemed by the partiesto this proceeding to apply to the employees of Wes-Cal,as well However,there is noevidence that Wes-Cal participated in the negotiation of this agreement.4See footnotes 2 and 3, above.5 The Petitioners assert that the Union,the certified and recognized representative ofthe employees involved herein,isno longer their exclusive representative as defined inSection 9(a) of the Act. HUMBOLDT LUMBER HANDLERS, INC.395a 60-day automatic renewal clause, constitutes a bar to thisproceeding. The petitions herein, filed on February 2, 1954,and February 10, 1954, were both filed after the automaticrenewal date of the contract. Under these circumstances, thecontract would constitute a bar to this proceeding unless other-wise defective.The Petitioners contend, however, that the contract is notabar because it contains an illegal union-security provision.Paragraphs C and E of Article I of the agreement read asfollows:Within thirty (30) days of the effective date of thiscontract, or within thirty (30) days from date of em-ployment, whichever is the later, every employee underthe jurisdiction of this Agreement shall, as a conditionof employment, become and remain a member of theUnion in good standing.Whenever any employee required by this Article tobecome a member of the Union or to maintain his member-ship therein fails to do so or is expelled from the Unionand the Union notifies the Company thereof in writingrequesting the discharge of such employee, the Employershall,within seven (7) days from the receipt of suchnotice, discharge such employee unless the Company isadvised by the Union in writing that such employee hasbeen reinstated....(Emphasis added.)The Petitioners contend that this clause is unlawful becauseitpermits discharge on grounds other than an employee'sfailure to tender the periodic dues and initiation fees uniformlyrequired as a condition of acquiring or retaining membershipin the Union. We find no merit in this contention. This argu-ment presumes illegality, whereas the proper presumption isone of legality namely, that the obligation to discharge extendsonly to situations recognized as valid by statute.' Moreover,the record discloses that, although the Union's constitutionprovides for expulsion on other grounds, the Employer andthe Intervenor have interpreted the phrase "is expelled bytheUnion" to apply only to expulsion for failure to pay theuniformly required initiation fees and periodic dues, and noemployee has been discharged for any other cause. We there-fore find that the union-security clause is not unlawful.In view of the foregoing, and upon the entire record in thiscase, we find that the contract is a bar to an election at thistime. We shall, therefore, dismiss the petitions.[The Board dismissed the petitions.]Member Rodgers took no part in the consideration of theabove Decision and Order.6 Spartan Aircraft Company, 98 NLRB 73; RCA Service Company, Inc., 94 NLRB 1122.